Judgment, Supreme Court, New York County (Nicholas Figueroa, J), entered October 23, 2003, which, upon the grant of respondent’s cross motion, dismissed the petition and the proceeding brought pursuant to CPLR article 78 to annul respondent’s determination terminating petitioner tenants’ proceedings before it alleging, inter alia, that the rents charged for their units were excessive, unanimously affirmed, without costs.
Since the New York City Department of Housing Preservation and Development (HPD) set the initial rents for the subject apartments following renovations that were financed in part with a Private Housing Finance Law loan from HPD, respondent New York State Division of Housing and Community Renewal (DHCR) was without authority to review petitioners’ challenges to those rents (see Rent Stabilization Code [9 NYCRR] § 2521.1 [f]), and therefore correctly terminated petitioners’ proceeding alleging that those rents were excessive. Since petitioners proceeded against DHCR, and not HPD, their CPLR article 78 petition failed to allege grounds upon which relief could be granted. If petitioners wished to challenge the initial postrenovation rents set by HPD, or were aggrieved by the dimensions of their new rooms, the proper course would have been to proceed, pursuant to CPLR article 78, against HPD. Concur — Tom, J.P, Andrias, Friedman, Sullivan and Nardelli, JJ.